IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,442


EX PARTE JOHN ARNOLD DESHERLIA, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS
CAUSE NUMBER D050420-R IN THE 260TH 
JUDICIAL DISTRICT COURT ORANGE COUNTY 


 Per curiam.

 

O P I N I O N


	This is an application for a writ of habeas corpus that was transmitted to this Court
by the clerk of the trial court pursuant to the provisions of Article 11.07, Section 3, of the
Texas Code of Criminal Procedure. Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App.
1967). Applicant was convicted of forgery and sentenced to a term of incarceration in a state
jail facility for two years.  There was no direct appeal.

 In this application, Applicant contends that he was denied his right to a meaningful
appeal.  The record provided to this Court substantiates that Applicant was entitled to an
appeal but that he was deprived of this right.  Thus, Applicant is granted the opportunity to
file an out-of-time appeal from his conviction and sentence in cause number D050420-R in
the 260th Judicial District Court of Orange County, Texas.  
	Applicant is ordered to be returned to that point in time at which he may give written
notice of appeal so that he may then, with the aid of counsel, obtain an appeal.  For purposes
of the Texas Rules of Appellate Procedure, all time limits shall be calculated as if the
sentence had been imposed on the date that the mandate of this Court issues.  We hold that
should Applicant desire to prosecute an appeal, he must take affirmative steps to see that a
written notice of appeal is filed with the trial court within thirty days after the mandate of this
Court has issued. Applicant's remaining grounds for habeas corpus relief are dismissed.
 

DELIVERED: June 14, 2006

DO NOT PUBLISH